Walker, J.
The justice of the peace elected for one precinct has no right or authority to establish his office and exercise his official functions within the limits of another precinct; and if he should attempt to do so, his acts would be void. (See Foster v. McAdams, 9 Texas, 542.) The case of Sheldon v. the city of San Antonio, 25 Sup. Tex. R, 177, is an authority which appears to have some bearing upon this case. “ A certiorari is not for the correction of the merely erroneous rulings of the justice, but it is to enable the party to have the very right and justice of the case determined.” “ The district court does' not sit as a court of errors, but for a new trial upon the merits.”
We do not think a new trial would be granted in any Case where the original proceedings were void, for want of jurisdiction in the court before whom they were had. We find no error in the judgment of the district court; the same is therefore affirmed.
Affirmed.